  8:20-cv-00235-RGK-PRSE Doc # 12 Filed: 07/22/20 Page 1 of 1 - Page ID # 37




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                    Petitioner,                             8:20CV235

       vs.
                                                              ORDER
MICHAEL B. MYERS,

                    Respondent.


      Plaintiff filed a Notice of Appeal on July 21, 2020. (Filing no. 9.) Plaintiff
appeals from the court’s Judgment dated July 10, 2020. (Filing No. 8.)

      IT IS ORDERED that:

      (1)    Plaintiff’s Motion for Certificate of Appealability (Filing no. 10) is
denied.

      (2)    Plaintiff is entitled to proceed in forma pauperis on appeal.

     (3) The clerk’s office is directed to provide the Eighth Circuit Court of
Appeals with a copy of this order.

      Dated this 22nd day of July, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
